Citation Nr: 0518358	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  04-05 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a neurological 
disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from March 1956 to March 
1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In March 2005, a Travel Board hearing was 
held at the RO before the undersigned Veterans Law Judge.  A 
transcript is of record.  


FINDINGS OF FACT

1.  Service connection for a neurological disorder was denied 
by an August 1986 rating decision, as to which the veteran 
was notified in that month; the veteran did not perfect a 
timely appeal with respect to that decision, and it is the 
most recent final rating decision addressing the issue of 
entitlement to service connection for a neurological disorder 
on any basis.  

2.  Newly submitted evidence not previously considered by the 
RO, received since the August 1986 rating decision, raises a 
reasonable possibility of substantiating the claim for 
service connection for a neurological disorder.   


CONCLUSIONS OF LAW

1.  The August 1986 rating decision is final.  38 U.S.C.A. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).   

2.  Evidence received to reopen the claim for entitlement to 
service connection for a neurological disorder is new and 
material; therefore, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 20.1100, 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board has considered the provisions of the VCAA.  
However, the Board need not discuss the limited application 
of the VCAA in this new-and-material-evidence claim, given 
the favorable disposition of that issue as decided herein.  
Moreover, the veteran was notified of the VCAA provisions, 
what the evidence must show to establish entitlement to 
service connection for a neurological disorder, and what 
information and evidence was needed to support the claim, in 
various issuances by the RO.

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a appellant  must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  

The regulatory changes to the new and material evidence 
requirement, found at 38 C.F.R. § 3.156(a) in VA regulations 
implementing the VCAA, apply only to a claim to reopen a 
finally decided claim that was received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(now codified at 38 C.F.R. § 3.156(a) (2004)).  As the 
veteran in this case filed his application to reopen the 
claim for service connection for a neurological disorder in 
March 2003, after the effective date for the regulatory 
change as to the new and material evidence requirement, the 
revised definition of new and material evidence, as set forth 
below, will be applied in this case.  

With the above criteria in mind, the relevant facts and 
procedural history will be summarized.  Service connection 
for a neurological disorder was denied by an August 1986 
rating decision, as to which the veteran was notified that 
same month.  The veteran did not file a timely appeal with 
respect to that decision.  As a result, that decision is 
final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1986).  It is the most recent final rating 
decision addressing the issue of entitlement to service 
connection for a neurological disorder on any basis.  
 
The evidence before the RO at the time of the August 1986 
rating decision included service medical records, none of 
which reflected treatment for a neurological disorder.  Also 
of record were VA clinical records reflecting treatment for 
various neurologic complaints beginning in March 1985.  

Evidence submitted since the August 1986 rating decision 
includes reports from a VA examination by a psychologist in 
July 2002 in which the examiner stated that the veteran's 
"cognitive problems are likely related to radiation 
exposure" and that it was possible that "radiation exposure 
made [the veteran] vulnerable to neurological disease of 
unknown origin at this time."  As the veteran contends that 
exposure to radiation during service has resulted in a 
current neurological disability, the reports from the July 
2002 psychological examination are clearly new and material, 
as they constitute evidence relating a current neurological 
disorder to service, in particular exposure to radiation 
therein, that was not previously of record and that could 
possibly substantiate the claim for service connection for a 
neurological disorder.  As a result, the claim for service 
connection for a neurological disorder may be reopened.   38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 20.1100, 3.159 
(2004).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a neurological disorder 
is reopened, and the appeal is, to this extent, granted.


REMAND

As indicated above, the record includes a report from a July 
2002 VA psychological examination linking "cognitive 
problems" and a "neurological disease of unknown origin" 
to exposure to radiation.  In sworn testimony presented at 
the March 2005 hearing and in written contentions, the 
veteran contends that exposure to radar during his active 
duty in the United States Air Force has resulted in current 
neurologic deficits.  

There are essentially three ways in which a veteran may 
establish service connection for disability that he or she 
believes to be caused by exposure to ionizing radiation in 
service.  See, e.g., Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
a presumption of service connection may be granted for a 
"radiation-exposed veteran" if certain statutory 
requirements are satisfied regarding the circumstances of the 
claimed exposure.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d), amended by 67 Fed. Reg. 3,612-616 (Jan. 25, 2002), 
effective March 26, 2002 (adding cancers of the bone, brain, 
colon, lung, and ovary to the list of diseases that may be 
presumptively service connected).  A radiation-exposed 
veteran means a veteran who, while serving on active duty, 
participated in a "radiation-risk activity" as defined in 
38 C.F.R. § 3.309(d)(3)(ii).  Those activities involve onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device or military duty involving the occupation 
of Japan during the period from August 6, 1945, to July 1, 
1946.  See 67 Fed. Reg. 3,612-3,616 (Jan. 25, 2002) (amending 
the definition of "radiation risk" to include the veterans 
presence at certain other locations).

Second, under 38 C.F.R. § 3.311, a veteran who meets certain 
specified conditions, including exposure to ionizing 
radiation in service, may be granted service connection for 
one of the 24 "radiogenic diseases" listed in that 
regulation.  Third, where competent evidence is presented 
which traces causation of the claimed disability to a 
condition or event during service, direct service connection 
can be established, without the need to meet the conditions 
for the presumptions above, under 38 U.S.C.A. §§1110, 1131, 
and 38 C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996); aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997); cert. denied, 118 S. Ct. 1171 (1998).  See also 
McGuire v. West, 11 Vet. App. 274 (1998).

The disability for which service connection is currently 
claimed, a disease entity characterized generally as a 
neurological disorder, is not included as one of the 
presumptive diseases for a "radiation-exposed" veteran or 
as a "radiogenic disease" under the criteria discussed 
above.  However, 38 C.F.R. § 3.311(b)(4) provides that if a 
claim is based on a disease that is not listed by regulation 
as a radiogenic disease, it shall nonetheless be considered 
under the provisions of 38 C.F.R. § 3.311(b) if the veteran 
has submitted "competent scientific or medical evidence that 
the claimed condition is a radiogenic disease."  See also 
Combee, supra.  Therefore, and given the July 2002 VA 
psychologist's opinion linking current cognitive problems and 
an unspecified neurologic disability to radiation exposure, 
the Board concludes that this case must be remanded to the RO 
to afford the veteran the proper development provided at 
38 C.F.R. § 3.311.  In this regard, while review of the 
service personnel records obtained by the RO does not include 
any evidence that the veteran was monitored for exposure to 
ionization radiation during service, such as a DD Form 1141, 
it does not appear that the RO specifically asked for such 
information.  In this regard, the veteran testified at his 
March 2005 hearing that his exposure to radiation during his 
service in the United States Air Force was monitored with a 
dosimetry badge.  (See March 2005 hearing transcript, page 
9).  

In light of the necessary development discussed above, this 
remand will also afford the RO the opportunity to obtain any 
other pertinent medical evidence which may be available.  In 
this regard, the reports from the July 2002 VA psychological 
examination suggested that the veteran was to be scheduled 
for an MRI of the brain, and VA outpatient treatment records 
suggest that such an MRI may have been scheduled.  The RO 
will be requested to obtain the reports from this MRI, if it 
was conducted, and any other records of VA treatment since 
July 2002 for the disease entity at issue, as the veteran 
referred to pertinent recent VA treatment at the March 2005 
hearing.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  The RO should obtain any pertinent 
records of VA treatment rendered since 
July 2002, to include reports from any 
MRIs of the brain that may have been 
undertaken.  Any other development deemed 
necessary, to include contacting the 
veteran to determine whether there are 
any pertinent private treatment records 
which may be available, should be 
accomplished by the RO.  

2.  The RO, as provided in 38 C.F.R. § 
3.311(a)(2)(iii), should insure that all 
likely sources which may contain 
information of the veteran's claimed 
exposure to ionizing radiation have been 
contacted, and obtain any records which 
may reflect such exposure, to include a 
Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141).  Any 
such records obtained, and the veteran's 
statements concerning such alleged 
exposure, should be referred to the Under 
Secretary for Health for the preparation 
of a dose estimate.  

3.  If the development above results in 
evidence of clinically significant in-
service radiation exposure, the veteran 
should be afforded a VA examination by a 
neurologist that includes a specific 
discussion by the examiner as to whether 
it is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that the veteran has a currently 
neurologic disorder as a result of 
documented in-service radiation exposure 
or whether such a cause of a current 
neurological disorder is unlikely (i.e., 
less than a 50-50 probability).  The 
claims file should be made available for 
review purposes, and the reports from the 
examination should document that the 
pertinent evidence contained therein was 
reviewed by the examiner.  

Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it. 

4.  Thereafter, the claim should be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


